                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

JOHNNY CARL GROGAN                                                                   PLAINTIFFS

     VERSUS                                               CIVIL ACTION NO. 1:14CV359-RHW

PARVEEN KUMAR                                                                       DEFENDANT

                                          JUDGMENT

       The above-captioned matter was presented for trial before a duly sworn and empaneled

jury on September 26-27, 2018. After the parties rested their respective cases, the undersigned

instructed the jury on the applicable law. The jury deliberated and then announced its unanimous

verdict in open court. Upon review of the verdict form submitted to and completed by the jury,

the Court finds that the jury found by a preponderance of the evidence that Defendant Parveen

Kumar violated Plaintiff Johnny Carl Grogan’s federal constitutional right to adequate medical

care and awarded Plaintiff Johnny Carl Grogan $500.00 for the harm caused by this

constitutional violation.

       The Court further finds that Plaintiff, as the prevailing party, shall be awarded as costs his

filing fees in the amount of $855.00. See 28 U.S.C. §1920; Fed. R. App. P. 39(e)(4); Sivori v.

Epps, No. 2:07cv79-MTP, 2009 WL 1421067, at *3 (S.D.Miss. May 19, 2009) (citing Dean v.

Thomas, 933 F.Supp. 600 (S.D.Miss. 1996)). Hence, the total award owed from Defendant is

$1,355.00; however, only $616.74 shall be paid directly to Plaintiff. At the outset of litigation,

the Court granted Plaintiff’s motion to proceed in forma pauperis. Doc. [8]. Thus, the Court

permitted Plaintiff to file his complaint without prepayment of the $350.00 filing fee. Plaintiff

later filed a notice of appeal and the Court permitted Plaintiff to proceed on appeal without

prepayment of the $505.00 filing fee. Doc. [118]. Plaintiff subsequently paid by installments
$116.74 credited to the district court filing fee. He has made no payments towards the appellate

court filing fee. Thus, there is an unpaid balance of $738.26 for filing fees owed to the Court by

Plaintiff.

        IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff Johnny Grogan shall

recover $500.00 in damages from Defendant Parveen Kumar, with legal interest thereon until

paid.

        IT IS FURTHER ORDERED that costs in the amount of $855.00 shall be taxed to

Defendant Parveen Kumar. To satisfy this obligation, Defendant Parveen Kumar is directed to

pay $233.26 to the United States District Court and $505.00 to the United States Court of

Appeals. The remaining $116.74 shall be paid to Plaintiff to cover his out-of-pocket costs for

filing fees, making a total amount of $616.74 due from Defendant to Plaintiff to be paid into

Plaintiff’s inmate trust account.

        The Clerk is directed to mail copies of this order to Plaintiff and to Premier Supply Link

for MDOC Inmate Accounts, P.O. Box 97538, Pearl, Mississippi 39288.

        SO ORDERED AND ADJUDGED, this the 15th day of October, 2018.



                                                     /s/ Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
